DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed on 12/9/2021.
Claims 1-2, 12, 16 have been amended.
Claims 6-11, 17-18, 21 have been cancelled.
Claims 22-26 are new.
Claims 1-5, 12-16, 19-20 and 22-26 have been examined and rejected based on new grounds of rejection.
The 35 U.S.C. 101 rejection for claim 20 have been withdrawn based on claim amendments.
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection for claims 6-8 has been withdrawn, as these claims have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter situation.
Claims 2 and 22 recite in part: “… configuring common spatial characteristic parameters for the aperiodic measurement reference resources in the K1 CSI measurement and reporting parameter sets; configuring different common spatial characteristic parameters for different CSI measurement and reporting parameter sets in the K1 CSI measurement and reporting parameter sets…” The underlined claim limitation is new matter. The specification lacks description regarding configuring spatial characteristic parameters that are “common”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 2 and 22 recites in part: “… configuring common spatial characteristic parameters for the aperiodic measurement reference resources in the K1 CSI measurement and reporting parameter sets; configuring different common spatial characteristic parameters for different CSI measurement and reporting parameter sets in the K1 CSI measurement and reporting parameter sets… configuring different common spatial characteristic parameters for different CSI measurement and reporting parameter sets in the K1 CSI measurement and reporting parameter sets, wherein common spatial characteristic parameters configured for aperiodic measurement reference resources in a same CSI measurement and reporting parameter set are same; configuring different common spatial characteristic parameters for different measurement reference resource sets in the K1 CSI measurement and reporting parameter sets, wherein common spatial characteristic parameters configured for aperiodic measurement reference resources in a same measurement reference resource set are same; or configuring spatial characteristic parameters respectively for different aperiodic measurement reference resources in the K1 CSI measurement and reporting parameter sets.”
It is not clear what exactly is “common spatial characteristic parameters” and “different common spatial characteristic parameters”; and further it is not clear how they are each configured or “are same” in the limitation “…in a same CSI measurement and reporting parameter set are same” and “…in a same measurement reference resource set are same” respectively, making this claim unclear and hence indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12-13, 15-16, 19-20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (US11108515 B2) in view of Lee (US20210344397A1).
Regarding Claim 1, Kwak discloses a method for triggering measurement and reporting (see col 34, FIG. 14 is a flowchart illustrating operations of the base station to transmit CSI-Rs configuration information to the terminal/i.e. representing triggering measurement and reporting), comprising:
configuring K1 channel state information (CSI) measurement and reporting parameter sets for a receiving end, wherein the CSI measurement and reporting parameter sets comprise at least one set of aperiodic measurement reference resources (see col 34, lines 11-20 the base station transmits the terminal configuration information/i.e. resource configuration, on the CSI-RS for channel measurement. The configuration information may include at least one piece of information regarding the number of ports for each aperiodic CSI-RS/i.e. one set of aperiodic measurement reference resources, the number of antennas per dimension, one piece of subframe config for transmitting multiple CSI-RSs, multiple pieces of resource config to set the position, the codebook subset restriction, CSI reporting, the CSI-process index/i.e. collectively representing the CSI measurement and reporting parameter sets; also see col 17, lines 27-31, the transmission unit is to allocate and transmit the aperiodic CSI-RS via specific non-contiguous RBs/i.e. CSI measurement and reporting parameter sets. This option supports aperiodic CSI-RS transmission for each non-contiguous RB/i.e. one aperiodic measurement reference resource set);
indicating the K1 CSI measurement and reporting parameter sets to the receiving end (see col 34, lines 22-33; the base station transmits the terminal feedback configuration information based on at least one aperiodic CSI-RS. Then, the base station transmits the configured CSI-RS to the terminal... The terminal estimates the channel for each antenna port and estimates an additional channel for a virtual resource based on the channel estimation result. The terminal determines the feedback, generates the corresponding PMI, RI, and CQI, and transmits the generated information to the base station; also see col 17, lines 27-31, the transmission unit is to allocate and transmit the aperiodic CSI-RS via specific non-contiguous RBs/i.e. CSI measurement and reporting parameter sets);
ne CSI measurement and reporting parameter set comprises at least one measurement reference resource set, one measurement reference resource set comprises at least one aperiodic measurement reference resource set; and one aperiodic measurement reference resource set comprises at least one set of the aperiodic measurement reference resources (see col 17, lines 27-31, the transmission unit is to allocate and transmit the aperiodic CSI-RS via specific non-contiguous RBs/i.e. CSI measurement and reporting parameter sets for aperiodic measurement reference resource set. This option supports aperiodic CSI-RS transmission for each non-contiguous RB/i.e. at least one aperiodic measurement reference resource set, thereby increasing the flexibility of resource usage).
Kwak does not disclose the underlined claim limitation: in response to the aperiodic measurement reference resources being triggered for measurement and reporting, configuring spatial characteristic parameters for the aperiodic measurement reference resources in the K1 CSI measurement and reporting parameter sets, wherein K1 is greater than or equal to 1.
Examiners Note: Using BRI consistent with the specification the limitation “configuring spatial characteristic parameters” has been interpreted to mean “configuring QCL”; and hence, the entire limitation above has been interpreted to mean: configuring the QCLed or spatial characteristic parameters in response to aperiodic CSI report being triggered. 
Based on this interpretation, and in the same field of endeavor, Lee disclose this limitation: see para 165, the antenna calibration status may be indicated as QCL… when aperiodic CSI reporting is triggered, the triggering information may include which type of QCLed resource (antenna ports or W.sub.p.sup.1) is used.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the measurement triggering of QCLed or spatial characteristic parameters in response to aperiodic CSI measurement and reporting, as taught by Lee, to include configuring one piece of reporting content indication information for all CSI measurement and reporting parameter sets as taught by Lee, for CSI reporting in massive antenna system (see Lee, Abstract).

Regarding Claims 3, 23, Kwak discloses: the spatial characteristic parameters are represented by a quasi-co-location (QCL) indication (see col 31, Table 14, the base station notifies/i.e. configures the QCL type (i.e., type A or type B) for the corresponding transmission to the terminal/i.e. for reporting ... The QCL configuration can be added for aperiodic CSI-RS transmission... Table 15 below illustrates a QCL configuration field for aperiodic CSI-RS transmission).

Regarding Claims 4, 24, Kwak discloses: the aperiodic measurement reference resources comprise at least one of: aperiodic channel measurement reference resources (see col 34, lines 11-20 the base station transmits the terminal configuration information on the CSI-RS for channel measurement. The configuration information may include at least one piece of information regarding the number of ports for each aperiodic CSI-RS) or 

Regarding Claims 5, 25, Kwak discloses: configuring the spatial characteristic parameters for the aperiodic measurement reference resources in the K1 CSI measurement and reporting parameter sets comprises at least one of: configuring spatial characteristic parameters respectively for aperiodic channel measurement reference resources and aperiodic interference measurement reference resources in the K1 CSI measurement and reporting parameter sets (see column 23, lines 33-37, when the aperiodic CSI-IM includes both a CSI-RS related resource and a CSI-IM related resource in one field for each aperiodic CSI-RS, it is also possible to measure the channel at the CSI-RS position and measure the interference at the CSI-IM position when the corresponding field is indicated); or 

Regarding Claim 12, Kwak discloses a method for triggering measurement and reporting (see col 34, FIG. 14 is a flowchart illustrating operations of the base station to transmit CSI-Rs configuration information to the terminal/i.e. representing triggering measurement and reporting), comprising: 
receiving K1 channel state information (CSI) measurement and reporting parameter sets indicated by a sending end (see col 34, lines 11-20 the base station transmits the terminal configuration information/i.e. resource configuration, on the CSI-RS for channel measurement. The configuration information may include at least one piece of information regarding the number of ports for each aperiodic CSI-RS/i.e. reporting parameter sets), 
one of the K1 CSI measurement and reporting parameter sets comprises at least one measurement reference resource set, one measurement reference resource set comprises at least one aperiodic measurement reference resource set; one aperiodic measurement reference resource set comprises at least one set of aperiodic measurement reference resources, and K1 is greater than or equal to 1 (see col 17, lines 27-31, the transmission unit is to allocate and transmit the aperiodic CSI-RS via specific non-contiguous RBs/i.e. CSI measurement and reporting parameter sets for aperiodic measurement reference resource set. This option supports aperiodic CSI-RS transmission for each non-contiguous RB/i.e. at least one aperiodic measurement reference resource set, thereby increasing the flexibility of resource usage); and 
Kwak does not disclose the underlined claim limitation: wherein spatial characteristic parameters are configured for the aperiodic measurement reference resources in the K1 CSI measurement and reporting parameter sets in response to the aperiodic measurement reference resources being triggered for measurement and reporting; and performing at least one of or CSI measurement and reporting according to the aperiodic measurement reference resources.  
Examiners Note: Using BRI consistent with the specification the limitation “configuring spatial characteristic parameters” has been interpreted to mean “configuring QCL”; and hence, the entire limitation above has been interpreted to mean: configuring the QCLed or spatial characteristic parameters in response to aperiodic CSI report being triggered. 
Based on this interpretation, and in the same field of endeavor, Lee disclose this limitation: see para 165, the antenna calibration status may be indicated as QCL… when aperiodic CSI reporting is triggered, the triggering information may include which type of QCLed resource (antenna ports or W.sub.p.sup.1) is used.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the measurement triggering of QCLed or spatial characteristic parameters in response to aperiodic CSI measurement and reporting, as taught by Lee, to include configuring one piece of reporting content indication information for all CSI measurement and reporting parameter sets as taught by Lee, for CSI reporting in massive antenna system (see Lee, Abstract).

Regarding Claim 13, Kwak discloses the method of claim 12, further comprising: in a case where the K1 CSI measurement and reporting parameter sets comprise a plurality of sets of aperiodic measurement reference resources, performing the CSI measurement and reporting according to the aperiodic measurement reference resources (see col 34, lines 11-20 the base station transmits the terminal configuration information/i.e. resource configuration, on the CSI-RS for channel measurement. The configuration information may include at least one piece of information regarding the number of ports for each aperiodic CSI-RS).

Regarding Claim 15, Kwak discloses the method of claim 12, further comprising: determining a measurement type corresponding to an aperiodic measurement reference resource according to at least one of a or a sending configuration of the aperiodic measurement reference resource (see col 34, lines 11-20 the base station transmits the terminal configuration information on the CSI-RS for channel measurement. The configuration information may include at least one piece of information regarding the number of ports for each aperiodic CSI-RS; also see FIG. 14, at step 1410, the base station transmits the CSI-RS configuration information).

Regarding Claim 16, Kwak discloses a device for triggering measurement and reporting, comprising: a processor and a memory, wherein the processor is see FIG. 16, block diagram of base station, controller/i.e. processor, and at col 5, lines 43-47, the computer program instructions may be stored in a computer readable memory) to implement the following:  
configuring K1 channel state information (CSI) measurement and reporting parameter sets for a receiving end, wherein the CSI measurement and reporting parameter sets comprise at least one set of aperiodic measurement reference resources (see col 34, lines 11-20 the base station transmits the terminal configuration information/i.e. resource configuration, on the CSI-RS for channel measurement. The configuration information may include at least one piece of information regarding the number of ports for each aperiodic CSI-RS/i.e. one set of aperiodic measurement reference resources, the number of antennas per dimension, one piece of subframe config for transmitting multiple CSI-RSs, multiple pieces of resource config to set the position, the codebook subset restriction, CSI reporting, the CSI-process index/i.e. collectively representing the CSI measurement and reporting parameter sets; also see col 17, lines 27-31, the transmission unit is to allocate and transmit the aperiodic CSI-RS via specific non-contiguous RBs/i.e. CSI measurement and reporting parameter sets. This option supports aperiodic CSI-RS transmission for each non-contiguous RB/i.e. one aperiodic measurement reference resource set);
indicating the K1 CSI measurement and reporting parameter sets to the receiving end (see col 34, lines 22-33; the base station transmits the terminal feedback configuration information based on at least one aperiodic CSI-RS. Then, the base station transmits the configured CSI-RS to the terminal... The terminal estimates the channel for each antenna port and estimates an additional channel for a virtual resource based on the channel estimation result. The terminal determines the feedback, generates the corresponding PMI, RI, and CQI, and transmits the generated information to the base station; also see col 17, lines 27-31, the transmission unit is to allocate and transmit the aperiodic CSI-RS via specific non-contiguous RBs/i.e. CSI measurement and reporting parameter sets);
wherein one CSI measurement and reporting parameter set comprises at least one measurement reference resource set, one measurement reference resource set comprises at least one aperiodic measurement reference resource set; and one aperiodic measurement reference resource set comprises at least one set of the aperiodic measurement reference resources (see col 17, lines 27-31, the transmission unit is to allocate and transmit the aperiodic CSI-RS via specific non-contiguous RBs/i.e. CSI measurement and reporting parameter sets for aperiodic measurement reference resource set. This option supports aperiodic CSI-RS transmission for each non-contiguous RB/i.e. at least one aperiodic measurement reference resource set, thereby increasing the flexibility of resource usage).
Kwak does not disclose the underlined claim limitation: in response to the aperiodic measurement reference resources being triggered for measurement and reporting, configuring spatial characteristic parameters for the aperiodic 
Examiners Note: Using BRI consistent with the specification the limitation “configuring spatial characteristic parameters” has been interpreted to mean “configuring QCL”; and hence, the entire limitation above has been interpreted to mean: configuring the QCLed or spatial characteristic parameters in response to aperiodic CSI report being triggered. 
Based on this interpretation, and in the same field of endeavor, Lee disclose this limitation: see para 165, the antenna calibration status may be indicated as QCL… when aperiodic CSI reporting is triggered, the triggering information may include which type of QCLed resource (antenna ports or W.sub.p.sup.1) is used.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the measurement triggering of QCLed or spatial characteristic parameters in response to aperiodic CSI measurement and reporting, as taught by Lee, to include configuring one piece of reporting content indication information for all CSI measurement and reporting parameter sets as taught by Lee, for CSI reporting in massive antenna system (see Lee, Abstract).

Regarding Claim 19, Kwak discloses a device for triggering measurement and reporting, comprising: a processor and a memory, wherein the processor is configured to execute a program for triggering measurement and reporting stored (see FIG. 16, block diagram of base station, controller/i.e. processor, and at col 5, lines 43-47, the computer program instructions may be stored in a computer readable memory that is usable in a specialized computer or a programmable data processing equipment, it is also possible to create articles of manufacture that carry out functions described in the flowchart).

Regarding Claim 20, Kwak discloses a non-transitory storage medium, comprising a stored program, wherein the program, when run, executes the method of claim 1 (see col 5, lines 43-47, the computer program instructions may be stored in a computer readable memory that is usable in a specialized computer or a programmable data processing equipment, it is also possible to create articles of manufacture that carry out functions described in the flowchart).

Regarding Claim 26, Kwak discloses a non-transitory storage medium, comprising a stored program, wherein the program, when run, executes the method of claim 12 (see col 5, lines 43-47, the computer program instructions may be stored in a computer readable memory that is usable in a specialized computer or a programmable data processing equipment, it is also possible to create articles of manufacture that carry out functions described in the flowchart).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Lee, in view of Kang (US20190379503A1).
Regarding Claim 14, Kwak in view of Lee does not disclose: wherein the measurement type at least comprises: or a joint measurement 
Examiners Note: Using BRI consistent with the specification, the limitation joint measurement has been interpreted to mean – “the receiving end performs joint measurement on multiple sets of aperiodic measurement reference resources”. Based on this interpretation, and in the same field of endeavor, Kang discloses: see para 284, when the aperiodic CSI-RS and the aperiodic CSI reporting are jointly triggered, joint selection for the CSI reporting setting(s) and CSI-RS resource(s) may be performed. Here, the joint selection for the CSI reporting setting(s) and CSI-RS resource(s) may mean simultaneous selection (or indication and setting) of the CSI reporting setting(s) and CSI-RS resource(s). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined CSI measurement and reporting method of Kwak and Lee, to include joint measurement as taught by Kang, for enabling dynamic signaling related to CSI reporting and CSI-RS transmission (see Kang, para 276).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 12-13, 15-16, 19-20 and 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/           Primary Examiner, Art Unit 2472